State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   October 30, 2014                106030
                                                       106195
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

VIRGINIA J. DeCAPRIA,
                    Appellant.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, McCarthy, Lynch and Clark, JJ.

                             __________


      G. Scott Walling, Queensbury, for appellant, and appellant
pro se.

      Karen A. Heggen, Acting District Attorney, Ballston Spa
(Ann C. Sullivan of counsel), for respondent.

                             __________


      Appeals from a judgment of the County Court of Saratoga
County (Scarano, J.), rendered May 6, 2013, convicting defendant
upon her plea of guilty of the crimes of grand larceny in the
second degree and criminal tax fraud in the fourth degree.

      Defendant pleaded guilty to grand larceny in the second
degree and criminal tax fraud in the fourth degree in
satisfaction of two indictments charging her with numerous crimes
arising out of her theft of approximately $500,000 from the
Charlton Fire District. Defendant also waived her right to
appeal. In accord with the plea agreement, she was sentenced to
concurrent prison terms of 3 to 9 years on her grand larceny
conviction and 1 to 3 years on her tax fraud conviction.
Defendant now appeals, and appellate counsel seeks to be relieved
                              -2-                  106030
                                                   106195

of his assignment on the ground that there are no nonfrivolous
issues to be raised on appeal. Upon review of the record and
briefs, we agree. Accordingly, the judgment is affirmed and
counsel's request for leave to withdraw is granted (see People v
Cruwys, 113 AD3d 979, lv denied 67 NY2d 650 [1986]; see generally
People v Stokes, 95 NY2d 633 [2001]). Finally, defendant's
contentions set forth in her pro se brief are matters outside the
record that are more appropriately raised in a CPL article 440
motion.

      Peters, P.J., Stein, McCarthy, Lynch and Clark, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court